 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 27th day of June, 2013, among GLORI ENERGY INC., a Delaware
corporation, GLORI CALIFORNIA INC., a Delaware corporation, GLORI HOLDINGS INC.,
a Delaware corporation and GLORI OIL (ARGENTINA) LIMITED, a Delaware corporation
(hereinafter collectively referred to as the “Borrower”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).

 

Recitals

 

A.           Borrower and Lender have entered into that certain Loan and
Security Agreement dated as of June 11, 2012 (as amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which the Lender has extended and
makes available to Borrower certain advances of money.

 

B.           Borrower desires that Lender amend the Loan Agreement upon the
terms and conditions more fully set forth herein. Subject to the representations
and warranties of Borrower herein and upon the terms and conditions set forth in
this Amendment, Lender is willing to so amend the Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.            Amendments to Loan Agreement.

 

1.1           Section 1.1 (Definitions and Rules of Construction). The following
definitions are hereby: (a) to the extent already defined in Section 1.1 of the
Loan Agreement, amended in their entirety to read as follows, and (b) to the
extent not already defined in that Section, added to Section 1.1 of the Loan
Agreement in alphabetical order as follows:

 

““Acquisition Debt” means Indebtedness incurred by Borrower for the specific
purpose of purchasing assets satisfying the definition of “Permitted Acquisition
Assets”. All proceeds of Acquisition Debt shall be allocated to pay the purchase
price of Permitted Acquisitions or for capital expenditures to Permitted
Acquisition Assets. Acquisition Debt can only be secured by the underlying
Permitted Acquisition Assets and cannot exceed the purchase price of the
Permitted Acquisition Assets, plus any related upgrades and capital expenditure
enhancements reasonably contemplated by Borrower. Acquisition Debt that requires
security comprised of assets other than the underlying Permitted Acquisition
Assets requires prior written approval of Lender and, if requested, an
intercreditor/subordination agreement in form and substance satisfactory to
Lender.”

 

“Acquisition Equity” means equity proceeds raised by the Borrower for the
specific purpose of purchasing assets satisfying the definition of “Permitted
Acquisitions”, which equity proceeds shall be allocated to pay the purchase
price of Permitted Acquisitions or for capital expenditures to Permitted
Acquisition Assets.”

 

“Permitted Acquisition Assets” means the assets, including but not limited to
working interests, oil and gas leases, oil and other mineral properties and oil
wells related thereto, oil in tanks, contract rights and crude sale agreements,
proceeds from the sale of oil from the related oil field, related receivables
and related inventory, tanks, wellhead equipment, gathering systems and other
surface equipment and fixtures, in each case acquired by Glori Holdings Inc., or
arising out of assets acquired by Glori Holdings Inc., in connection with a
Permitted Acquisition.

 

 

 

 

“Permitted Acquisition” whether one or more, means the acquisition by Glori
Holdings Inc. of Permitted Acquisition Assets, including not less than a
majority of the leasehold working interest, in oil fields and facilities that
produce oil at the time of acquisition, provided that the following conditions
are satisfied to the satisfaction of Lender:

 

(a)          Glori Holding Inc., or a wholly owned subsidiary of Glori Holdings,
Inc., is the operator of the oil field and related facilities acquired in such
acquisition;

 

(b)          such acquisition is funded solely with Acquisition Equity and/or
Acquisition Debt;

 

(c)          such acquired oil-producing assets are cash flow positive (net
revenues exceed direct lease operating expenses) upon purchase;

 

(d)          such acquisition is of an oil-producing asset location in the
United States of America;

 

(e)          such aggregate cash balance of the Borrower’s Deposit Accounts, net
of the proceeds from Acquisition Debt and Acquisition Equity, shall remain the
same before and after giving effect to the acquisition;

 

(f)          such acquisition is approved by the Board of Directors of each
Borrower;

 

(g)          other than Acquisition Debt or with the prior written consent of
Lender (and, if requested by Lender, an intercreditor/subordination agreement in
form and substance satisfactory to Lender), Borrower may not incur Indebtedness
in connection with the acquisition;

 

(h)          Glori Holding Inc. shall use its commercial reasonable efforts to
obtain senior lender approval for Lender to receive a second lien on the
Permitted Acquisition Assets at the time of the acquisition;

 

(i)          unless Holdings is required pursuant to Acquisition Debt
documentation to pledge Permitted Acquisition Assets to a lender or Lender is
granted a second lien on the Permitted Acquisition Assets pursuant to subsection
(h) hereof, within 30 days of the consummation of the acquisition, Borrower
shall take all actions required by Section 7.17 hereof to grant to Lender a
first-priority Lien (subject to Permitted Liens) on such Permitted Acquisition
Assets.

 

For purposes of clarity, all acquisitions not satisfying the requirements of the
definition of “Permitted Acquisitions” require prior written consent of Lender.”

 

1.2           Section 1.1 (Definitions and Rules of Construction). The
definition of “Permitted Indebtedness” in Section 1.1 of the Loan Agreement is
amended by (a) redesignating clause (viii) thereof as clause (ix); (b)
redesignating clause (ix) thereof as clause (x) and (c) clause (viii) shall read
as follows:

 

“(viii) Acquisition Debt;”

 

2

 

 

1.3           Section 1.1 (Definitions and Rules of Construction). The
definition of “Permitted Investment” in Section 1.1 of the Loan Agreement is
amended by (a) deleting the word “and” at the end of clause (xii) thereof, (b)
redesignating clause (xiii) thereof as clause (xiv) and (c) clause (xiii) shall
read as follows:

 

“(xiii) Permitted Acquisitions;”

 

1.4           Section 1.1 (Definitions and Rules of Construction). The
definition of “Permitted Liens” in Section 1.1 of the Loan Agreement is amended
by (a) deleting the word “and” at the end of clause (xvi) thereof, (b) changing
the “.” at the end of clause (xvii) to “; and” and (c) adding a new clause
(xviii) as follows:

 

“(xviii) Liens on Permitted Acquisition Assets required to be pledged to a
lender pursuant to the definition of “Acquisition Debt”.

 

1.5           Section 2.6 (Proceeds of Permitted Acquisitions). A new Section
2.6 is added to the Loan Agreement as follows:

 

“Section 2.6          Sale of Permitted Acquisition Assets.      Upon the sale
by Borrower of any Permitted Acquisition Asset, following payment of obligations
owing to the lender(s) of Acquisition Debt provided for such Permitted
Acquisition Asset, Borrower shall promptly transfer the net proceeds thereof to
a Deposit Account over which Lender has a Control Agreement.”

 

1.6           Section 3.2. Section 3.2 of the Loan Agreement is amended and
restated in its entirety as follows:

 

“3.2        Notwithstanding Section 3.1 hereof and except with respect to
Permitted Acquisition Assets required to be pledged to a lender pursuant to the
definition of “Acquisition Debt”, (a) if a Borrower raises a minimum of
$55,000,000 in one or more new equity financings or (b) a Borrower completes an
Initial Public Offering (a “Qualified Financing”), any additional Oil and Gas
Properties acquired by each Borrower after the date of consummation of such
Qualified Financing (such assets, the “After-Acquired Assets”) shall not
constitute Collateral; provided, that, Borrower shall not be permitted to
encumber any of these After-Acquired Assets without the prior written consent of
Lender; provided, further that, if at any time after the consummation of a
Qualified Financing, unrestricted cash of Borrower is less than $16,000,000
(such occurrence, a “Collateral Event”), the After-Acquired Assets shall
automatically as of the date of such Collateral Event (and on any subsequent
date of acquisition by any Borrower of any Oil and Gas Properties) become
Collateral hereunder and Borrower shall take all commercially reasonable actions
necessary to grant Lender a first priority perfected security interest in such
After-Acquired Assets.”

 

1.7           Section 7.14 (Capital Expenditures). Section 7.14 of the Loan
Agreement is amended and restated in its entirety as follows:

 

“7.14      Capital Expenditures.    Prior to a Qualified Financing, Borrower
shall not make capital expenditures in excess of $10,000,000 in the aggregate in
any fiscal year with respect to the acquisition of Oil and Gas Properties;
provided that Borrower may make capital expenditures to Permitted Acquisition
Assets with Acquisition Debt, Acquisition Equity and/or cash flow from Permitted
Acquisition Assets.”

 

1.8           Section 7.17 (Additional Collateral). The first sentence of
Section 7.17 of the Loan Agreement is amended and restated in its entirety as
follows:

 

3

 

 

“Prior to the occurrence of a Qualified Financing or following the occurrence of
a Collateral Event, and in each case except with respect to Permitted
Acquisition Assets required to be pledged to a lender pursuant to the definition
of “Acquisition Debt", upon the acquisition by Borrower of any Oil and Gas
Property, the Borrower shall grant, within thirty (30) days of acquisition of
such Oil and Gas Property, as security for the Obligations a first-priority Lien
(subject to Permitted Liens) on such additional Oil and Gas Property not already
subject to a Lien created by this Agreement and the Mortgages.”

 

2.           Limitation. The waiver, consent and amendments set forth in this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be a forbearance, waiver or modification of any other term or condition of the
Loan Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with the Loan Agreement or any instrument or
agreement referred to therein; (b) to be a consent to any future amendment or
modification, forbearance or waiver to any instrument or agreement the execution
and delivery of which is consented to hereby, or to any waiver of any of the
provisions thereof; or (c) to limit or impair Lender’s right to demand strict
performance of all terms and covenants as of any date. Except as expressly
amended hereby, the Loan Agreement shall continue in full force and effect.

 

3.           Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

 

3.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

3.2           Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

 

3.3           The organizational documents of Borrower delivered to Lender
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 

3.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

3.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any material Requirement
of Law, (b) any material agreement binding on Borrower, (c) any order, judgment
or decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on Borrower, or (d) the organizational documents of
Borrower;

 

3.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or made
or except for any filing, recording, or registration required by the Securities
Exchange Act of 1934; and

 

4

 

 

3.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

4.           Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:

 

4.1           Amendment. Borrower shall have duly executed and delivered this
Amendment to Lender;

 

4.2           Payment of Non-Renewable Facility Fee. Borrower shall have paid
Lender a non-renewable fee in the amount of $30,000; and

 

4.3           Payment of Lender Expenses. Borrower shall have paid all Lender
Expenses (including all reasonable attorneys’ fees in the amount of $5,687.50
and reasonable expenses) incurred through the date of this Amendment.

 

5.           Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

 

6.           Integration. This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by Lender
with respect to Borrower shall remain in full force and effect.

 

7.           Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Borrower and Lender each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.

 

[signature page follows]

 

5

 

 

Borrower: GLORI ENERGY         Signature: /s/ Victor M. Perez         Print
Name: Victor M. Perez         Title: CFO

 

  GLORI CALIFORNIA INC.         Signature: /s/ Victor M. Perez         Print
Name: Victor M. Perez         Title: Chief Financial Officer

 

  GLORI HOLDINGS INC.         Signature: /s/ Victor M. Perez         Print Name:
Victor M. Perez         Title: Chief Financial Officer

 

  GLORI OIL (ARGENTINA) LIMITED         Signature: /s/ Victor M. Perez        
Print Name: Victor M. Perez         Title: Chief Financial Officer

 

Lender: HERCULES TECHNOLOGY GROWTH CAPITAL, INC.         Signature: /s/ Ben Bang
        Print Name: Ben Bang         Title: Senior Counsel

 

6

 

